The opinion of the court was delivered by
Powers, J.
Prior to the making of the repairs by the defendant, the sled was the property of Scott. While the repairs were being made, the sled continued to be Scott’s property. Freeman applied his skill to, and furnished materials for, Scott’s property, and fot this reason was entitled to sot up a mechanic’s lien for the payment of his charges.
This lien is not alright of property in the chattel; it is only a right of possession to hold until the mechanic’s charges are paid ; the ownership remains in Scott.
While the sled was held by defendant under his asserted lien, Scott transfers to him conditionally the title to the sled, but Scott resumes pos'session, and while the sled is in the possession of his bailee, it is attached by his (Scott’s) creditor.
Under a long line of decisions in this state requiring a substantial change of possession on the sale of chattels, to protect them against attaching creditors of the vendor, a majority of the court think the plaintiff acquired good title to the sled by the attachment and sale to him. The defendant must stand upon his title acquired by the conditional sale to him. This sale itself would merge his lien while he kept possession of the sled, as he could have no mechanic’s lien upon his own property; and if he had, he lost it by parting with the possession. The case thus stands unaffected by the circumstance that a lien had once existed in favor of the defendant, and presents the simple question, whether the vendor can part with the property in a chattel, and retain possession as against his creditors. This question has too many times *65been answered in the negative, to be now considered as open to debate.
Judgment reversed, and judgment for plaintiff to recover the value of the sled as found by the court below.
Barrett, J., dissented.